DETAILED ACTION
      Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
2.	Acknowledgment is made of Applicant’s submission of the present application, dated December 11, 2020. Claims 1-30 are pending. This communication is considered fully responsive and sets forth below. 

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on March 14, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner's Notes
4.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
7.	Claims 1, 4, 7-9, 12-18, 21, 24-26, 29, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsai et al. (US 2022/0110109).
Regarding claim 1, Tsai et al. teach the apparatus for wireless communication at a user equipment (UE) (paragraphs [0028] lines 1-20 & [0296] lines 1-13; Examiner’s Notes: both access terminal/UE 116 depicted in FIG. 1 and 300 in FIG. 3 in wireless communication system of the prior art teaches the limitation of “apparatus for wireless communication at a user equipment (UE)” in the instant application), comprising: 
a memory (paragraph [0296] lines 1-13; Examiner’s Notes: memory 310 in UE 300 depicted in FIG. 3 of the prior art teaches the limitation of “a memory” in the instant application); and 
at least one processor (paragraph [0296] lines 1-13; Examiner’s Notes: CPU 308 in UE 300 depicted in FIG. 3 of the prior art teaches the limitation of “processor” in the instant application) coupled to the memory and configured to: 
transmit, to a base station, a beam application time report for at least one antenna panel of the UE (paragraphs [0070] line 1- [0071] line 3, [0103] lines 1-6 & [0295] lines 1-10; Examiner’s Notes: network node 100 depicted in FIG. 1 of the prior art teaches the limitation of “base station;” UE antenna panel in the prior art teaches the limitation of “antenna panel of the UE;” in fact, UE transmitting a beam report for a time interval regards to the UE antenna panel to the network node, e.g., step 1710 shown in FIG. 17, in the prior art teaches the limitation of “transmit, to a base station, a beam application time report for at least one antenna panel of the UE” in the instant application), 
wherein the beam application time report comprises a time for application of a beam for use by the at least one antenna panel (paragraphs [0069] line 1- [0071] line 3, [0103] lines 1-6 & [0295] lines 1-10; Examiner’s Notes: reporting information regards to a time interval in the prior art teaches the limitation of “a time for application;” UE antenna panel in the prior art teaches the limitation of “antenna panel;” in fact, UE transmitting the beam report including a time interval via the UE antenna panel in the prior art teaches the limitation of “the beam application time report comprises a time for application of a beam for use by the at least one antenna panel” in the instant application); 
apply the beam at the at least one antenna panel of the UE based on the beam application time report in preparation of communication with the base station (paragraph  [0071] lines 1-3; Examiner’s Notes: in a predetermined way of communication with the network node in the prior art teaches the limitation of “in preparation of communication with the base station;” in fact, operating the beam via the UE antenna panel based on the beam report regards to the time interval in a predetermined way of communication with the network node in the prior art teaches the limitation of “apply the beam at the at least one antenna panel of the UE based on the beam application time report in preparation of communication with the base station” in the instant application); and 
communicate with the base station using the beam of the at least one antenna panel at least at a time based on the beam application time report (paragraphs [0072] line 1- [0074] line 3; Examiner’s Notes: UE antenna panel in the prior art teaches the limitation of “antenna panel;” in fact, UE receiving/transmitting the beam via UE antenna panel with the network node at a time interval based on the beam report in the prior art teaches the limitation of “communicate with the base station using the beam of the at least one antenna panel at least at a time based on the beam application time report” in the instant application).  
Regarding claim 4, Tsai et al. further teach the apparatus, wherein the at least one antenna panel comprises a plurality of antenna panels configured in a panel group (paragraph [0103] lines 1-6; Examiner’s Notes: UE antenna group in the prior art teaches the limitation of “a panel group;” in fact, UE antenna panels of the antenna group in the prior art teaches the limitation of “wherein the at least one antenna panel comprises a plurality of antenna panels configured in a panel group” in the instant application), 
wherein the beam application time report corresponds to the panel group of the plurality of antenna panels (paragraphs [0070] line 1- [0071] line 3; Examiner’s Notes: the beam report for a time interval regards to the UE antenna group of the antenna panels in the prior art teaches the limitation of “wherein the beam application time report corresponds to the panel group of the plurality of antenna panels” in the instant application).  
Regarding claim 7, Tsai et al. further teach the apparatus, wherein the beam application time report is comprised within a UE capability signal transmitted to the base station (paragraph [0109] lines 32-50; Examiner’s Notes: the information/signal regards to a UE capability in the prior art teaches the limitation of “a UE capability signal;” in fact, transmitting, to the network node, the team report of the time interval regards to the UE capability information in the prior art teaches the limitation of “wherein the beam application time report is comprised within a UE capability signal transmitted to the base station” in the instant application), 
wherein transmission of the beam application time report within the UE capability signal occurs during a connection establishment procedure with the base station (paragraph [0282] lines 1-6; Examiner’s Notes: UE performing beam sweeping to select  the strongest beam during a connection with the network node in the prior art teaches the limitation of “a connection establishment procedure with the base station;” in fact, transmitting the beam report in the UE capability information/signal during the procedure of performing beam sweeping to select  the strongest beam of a connection with the network node in the prior art teaches the limitation of “wherein transmission of the beam application time report within the UE capability signal occurs during a connection establishment procedure with the base station” in the instant application).  
Regarding claim 8, Tsai et al. further teach the apparatus, wherein transmission of the beam application time report is triggered by an occurrence of an event (paragraph [0295] lines 1-10; Examiner’s Notes: an SCell activation in the prior art teaches the limitation of “an occurrence of an event;” in fact, transmitting a beam report after receiving an SCell activation MAC control element, e.g., step 1705 shown in FIG. 17, in the prior art teaches the limitation of “wherein transmission of the beam application time report is triggered by an occurrence of an event” in the instant application), 
wherein the event that triggers the transmission of the beam application time report comprises at least a panel group change or a panel power saving status change (paragraph [0255] lines 1-12; Examiner’s Notes: beam indication change, e.g., SCell Activation/Deactivation MAC CE, regards to a panel group change in the prior art teaches the limitation of “a panel group change;” in fact, transmitting a beam report after receiving an SCell activation MAC control element (CE), e.g., step 1705 shown in FIG. 17, regards to a panel group change in the prior art teaches the limitation of “wherein the event that triggers the transmission of the beam application time report comprises at least a panel group change” in the instant application; consequently, the cited art teaches the limitation of “wherein the event that triggers the transmission of the beam application time report comprises at least a panel group change or a panel power saving status change” as well).  
Regarding claim 9, Tsai et al. further teach the apparatus, wherein transmission of the beam application time report occurs periodically, aperiodically, or semi-persistently (paragraph [0171] lines 1-10; Examiner’s Notes: transmitting the aperiodic beam report in the prior art teaches the limitation of “transmission of the beam application time report occurs aperiodically” in the instant application; consequently, the cited art teaches the limitation of “transmission of the beam application time report occurs periodically, aperiodically, or semi-persistently” as well).  
Regarding claim 12, Tsai et al. further teach the apparatus, wherein to communicate with the base station the at least one processor is configured to: receive or transmit a transmission using the beam at the at least one antenna panel (paragraph [0103] lines 1-6; Examiner’s Notes: UE antenna panel in the prior art teaches the limitation of “one antenna panel;” in fact, receiving or transmitting the beam at UE antenna panel with the network node in the prior art teaches the limitation of “receive or transmit a transmission using the beam at the at least one antenna panel” in the instant application).  
Regarding claim 13, Tsai et al. further teach the apparatus, wherein receiving or transmitting the transmission occurs at a same antenna panel or at different antenna panels of the at least one antenna panel (paragraph [0103] lines 1-6; Examiner’s Notes: UE antenna panel in the prior art teaches the limitation of “antenna panel;” in fact, receiving or transmitting the beam at a UE antenna panel in the prior art teaches the limitation of “receiving or transmitting the transmission occurs at a same antenna panel” in the instant application; consequently, the cited art teaches the limitation of “receiving or transmitting the transmission occurs at a same antenna panel or at different antenna panels of the at least one antenna panel” as well).  
Regarding claim 14, Tsai et al. further teach the apparatus, wherein the beam application time report is the same for downlink and uplink communications of the UE (paragraphs [0099] lines 1-11 & [0100] lines 1-3; Examiner’s Notes: UE reporting information on the beam report, regards to a time interval, that is received using a selected UE Rx beam in the prior art teaches the limitation of “wherein the beam application time report is the same for downlink and uplink communications of the UE” in the instant application), 
wherein downlink and uplink communications of the UE utilize the same or different antenna panels of the UE having the same beam application time (paragraph  [0100] lines 1-3; Examiner’s Notes: transmitting the beams simultaneously in the prior art teaches the limitation of “having the same beam application time;” in fact, transmitting Tx beam and receiving Rx beam simultaneously in each UE antenna panel in the prior art teaches the limitation of “downlink and uplink communications of the UE utilize the same antenna panel of the UE having the same beam application time” in the instant application; consequently, the cited prior art teaches the limitation of “downlink and uplink communications of the UE utilize the same or different antenna panels of the UE having the same beam application time” as well).  
Regarding claim 15, Tsai et al. further teach the apparatus, wherein the beam application time report is different for downlink and uplink communications of the UE (paragraphs [0099] lines 1-11 & [0101] lines 1-3; Examiner’s Notes: UE reporting information on the beam report, regards to a time interval, that is different than the UE Rx beam in the prior art teaches the limitation of “wherein the beam application time report is the different for downlink and uplink communications of the UE” in the instant application), 
wherein downlink and uplink communication of the UE utilize different antenna panels having different beam application times (paragraph  [0101] lines 1-3; Examiner’s Notes: not transmitting the beams simultaneously in the prior art teaches the limitation of “having different beam application times;” in fact, transmitting Tx beam and receiving Rx beam not simultaneously in different UE antenna panels in the prior art teaches the limitation of “downlink and uplink communications of the UE utilize different antenna panels having different beam application times” in the instant application).  
Regarding claim 16, Tsai et al. further teach the apparatus, wherein the at least one processor is configured to: indicate whether the UE supports different beam application times for uplink and downlink communications in a UE capability signaling or another uplink signaling (paragraph [0282] lines 1-6; Examiner’s Notes: the information/indication regards to UE beamforming capability in the prior art teaches the limitation of “a UE capability signaling;” in fact, UE selecting synchronization signal (SS) or not for transmitting/receiving the beam reports of a time interval based on the information/indication regards to UE beamforming capability in the prior art teaches the limitation of “indicate whether the UE supports different beam application times for uplink and downlink communications in a UE capability signaling” in the instant application; consequently, the cited prior art teaches the limitation of “indicate whether the UE supports different beam application times for uplink and downlink communications in a UE capability signaling or another uplink signaling” as well).  
Regarding claim 17, Tsai et al. teach the method of wireless communication of a user equipment (UE) (paragraphs [0028] lines 1-20 & [0296] lines 1-13; Examiner’s Notes: both access terminal/UE 116 depicted in FIG. 1 and 300 depicted in FIG. 3 teaches the limitation of “a user equipment (UE);” in fact, the operation performed by the terminal/UE in the wireless communication system in the prior art teaches the limitation of “method of wireless communication of a user equipment (UE)” in the instant application), comprising: 
transmitting, to a base station, a beam application time report for at least one antenna panel of the UE (paragraphs [0070] line 1- [0071] line 3, [0103] lines 1-6 & [0295] lines 1-10; Examiner’s Notes: network node 100 depicted in FIG. 1 of the prior art teaches the limitation of “base station;” UE antenna panel in the prior art teaches the limitation of “antenna panel of the UE;” in fact, UE transmitting a beam report for a time interval regards to the UE antenna panel to the network node, e.g., step 1710 shown in FIG. 17, in the prior art teaches the limitation of “transmitting, to a base station, a beam application time report for at least one antenna panel of the UE” in the instant application), 
wherein the beam application time report comprises a time for application of a beam for use by the at least one antenna panel (paragraphs [0069] line 1- [0071] line 3, [0103] lines 1-6 & [0295] lines 1-10; Examiner’s Notes: reporting information regards to a time interval in the prior art teaches the limitation of “a time for application;” UE antenna panel in the prior art teaches the limitation of “antenna panel;” in fact, UE transmitting the beam report including a time interval via the UE antenna panel in the prior art teaches the limitation of “the beam application time report comprises a time for application of a beam for use by the at least one antenna panel” in the instant application); 
applying the beam at the at least one antenna panel of the UE based on the beam application time report in preparation of communication with the base station (paragraph  [0071] lines 1-3; Examiner’s Notes: in a predetermined way of communication with the network node in the prior art teaches the limitation of “in preparation of communication with the base station;” in fact, operating the beam via the UE antenna panel based on the beam report regards to the time interval in a predetermined way of communication with the network node in the prior art teaches the limitation of “applying the beam at the at least one antenna panel of the UE based on the beam application time report in preparation of communication with the base station” in the instant application); and 
communicating with the base station using the beam of the at least one antenna panel at least at a time based on the beam application time report (paragraphs [0072] line 1- [0074] line 3; Examiner’s Notes: UE antenna panel in the prior art teaches the limitation of “antenna panel;” in fact, UE receiving/transmitting the beam via UE antenna panel with the network node at a time interval based on the beam report in the prior art teaches the limitation of “communicating with the base station using the beam of the at least one antenna panel at least at a time based on the beam application time report” in the instant application).
Regarding claim 18, Tsai et al. teach the apparatus for wireless communication at a base station (paragraphs [0028] lines 1-20 & [0294] lines 1-16; Examiner’s Notes: both access network/network node 100 depicted in FIG. 1 and 300 in FIG. 3 in wireless communication system of the prior art teaches the limitation of “apparatus for wireless communication at a base station” in the instant application), comprising: 
a memory (paragraph [0294] lines 1-16; Examiner’s Notes: memory 310 in network node 300 depicted in FIG. 3 of the prior art teaches the limitation of “a memory” in the instant application); and 
at least one processor (paragraph [0294] lines 1-16; Examiner’s Notes: CPU 308 in network node 300 depicted in FIG. 3 of the prior art teaches the limitation of “processor” in the instant application) coupled to the memory and configured to: 
receive, from a user equipment (UE), a beam application time report for at least one antenna panel of the UE (paragraphs [0070] line 1- [0071] line 3, [0103] lines 1-6 & [0295] lines 1-10; Examiner’s Notes: access terminal/UE 100 depicted in FIG. 1 of the prior art teaches the limitation of “user equipment (UE);” UE antenna panel in the prior art teaches the limitation of “antenna panel of the UE;” in fact, UE transmitting a beam report for a time interval regards to the UE antenna panel to the network node, e.g., step 1710 shown in FIG. 17, in the prior art teaches the limitation of “receive, from a user equipment (UE), a beam application time report for at least one antenna panel of the UE” in the instant application), 
wherein the beam application time report comprises a time for application of a beam for use by the at least one antenna panel (paragraphs [0069] line 1- [0071] line 3, [0103] lines 1-6 & [0295] lines 1-10; Examiner’s Notes: reporting information regards to a time interval in the prior art teaches the limitation of “a time for application;” UE antenna panel in the prior art teaches the limitation of “antenna panel;” in fact, UE transmitting the beam report including a time interval via the UE antenna panel in the prior art teaches the limitation of “the beam application time report comprises a time for application of a beam for use by the at least one antenna panel” in the instant application); 
apply a beam at an antenna array of the base station based on the beam application time report in preparation of communication with the UE (paragraph  [0071] lines 1-3; Examiner’s Notes: in a predetermined way of communication with the UE in the prior art teaches the limitation of “in preparation of communication with the UE;” in fact, operating the beam via the network node antenna array based on the beam report regards to the time interval in a predetermined way of communication with the UE in the prior art teaches the limitation of “apply a beam at an antenna array of the base station based on the beam application time report in preparation of communication with the UE” in the instant application); and 
communicate with the UE using the beam of the antenna array of the base station at least at a time based on the beam application time report (paragraphs [0072] line 1- [0074] line 3; Examiner’s Notes: network node antenna array in the prior art teaches the limitation of “antenna array of the base station;” in fact, network node receiving/transmitting the beam via network node antenna array with the UE at a time interval based on the beam report in the prior art teaches the limitation of “communicate with the UE using the beam of the antenna array of the base station at least at a time based on the beam application time report” in the instant application).  
Regarding claim 21, Tsai et al. further teach the apparatus, wherein the at least one antenna panel of the UE comprises a plurality of antenna panels configured in a panel group (paragraph [0103] lines 1-6; Examiner’s Notes: UE antenna group in the prior art teaches the limitation of “a panel group;” in fact, UE antenna panels of the antenna group in the prior art teaches the limitation of “wherein the at least one antenna panel comprises a plurality of antenna panels configured in a panel group” in the instant application), 
wherein the beam application time report corresponds to the panel group of the plurality of antenna panels (paragraphs [0070] line 1- [0071] line 3; Examiner’s Notes: the beam report for a time interval regards to the UE antenna group of the antenna panels in the prior art teaches the limitation of “wherein the beam application time report corresponds to the panel group of the plurality of antenna panels” in the instant application).  
Regarding claim 24, Tsai et al. further teach the apparatus, wherein the beam application time report is comprised within a UE capability signal transmitted by the UE (paragraph [0109] lines 32-50; Examiner’s Notes: the information/signal regards to a UE capability in the prior art teaches the limitation of “a UE capability signal;” in fact, transmitting, to the network node, the team report of the time interval regards to the UE capability information in the prior art teaches the limitation of “wherein the beam application time report is comprised within a UE capability signal transmitted by the UE” in the instant application), 
wherein transmission of the beam application time report within the UE capability signal occurs during a connection establishment procedure between the base station and the UE (paragraph [0282] lines 1-6; Examiner’s Notes: UE performing beam sweeping to select  the strongest beam during a connection with the network node in the prior art teaches the limitation of “a connection establishment procedure with the base station;” in fact, transmitting the beam report in the UE capability information/signal during the procedure of performing beam sweeping to select  the strongest beam of a connection with the network node in the prior art teaches the limitation of “wherein transmission of the beam application time report within the UE capability signal occurs during a connection establishment procedure between the base station and the UE” in the instant application).  
Regarding claim 25, Tsai et al. further teach the apparatus, wherein transmission of the beam application time report by the UE is triggered by an occurrence of an event (paragraph [0295] lines 1-10; Examiner’s Notes: an SCell activation in the prior art teaches the limitation of “an occurrence of an event;” in fact, transmitting a beam report after receiving an SCell activation MAC control element, e.g., step 1705 shown in FIG. 17, in the prior art teaches the limitation of “wherein transmission of the beam application time report by the UE is triggered by an occurrence of an event” in the instant application), 
wherein the event that triggers the transmission of the beam application time report comprises at least a panel group change at the UE or a panel power saving status change at the UE (paragraph [0255] lines 1-12; Examiner’s Notes: beam indication change, e.g., SCell Activation/Deactivation MAC CE, regards to a panel group change in the prior art teaches the limitation of “a panel group change;” in fact, transmitting a beam report after receiving an SCell activation MAC control element (CE), e.g., step 1705 shown in FIG. 17, regards to a panel group change in the prior art teaches the limitation of “wherein the event that triggers the transmission of the beam application time report comprises at least a panel group change at the UE” in the instant application; consequently, the cited art teaches the limitation of “wherein the event that triggers the transmission of the beam application time report comprises at least a panel group change at the UE or a panel power saving status change at the UE” as well).  
Regarding claim 26, Tsai et al. further teach the apparatus, wherein transmission of the beam application time report by the UE occurs periodically, aperiodically, or semi- persistently (paragraph [0171] lines 1-10; Examiner’s Notes: transmitting the aperiodic beam report in the prior art teaches the limitation of “transmission of the beam application time report by the UE occurs aperiodically” in the instant application; consequently, the cited art teaches the limitation of “transmission of the beam application time report by the UE occurs periodically, aperiodically, or semi-persistently” as well).  
Regarding claim 29, Tsai et al. further teach the apparatus, wherein the at least one processor is configured to: receive, from the UE, an indication indicating whether the UE supports different beam application times for uplink and downlink communications in a UE capability signaling or another uplink signaling (paragraph [0282] lines 1-6; Examiner’s Notes: the information/indication regards to UE beamforming capability in the prior art teaches the limitation of “a UE capability signaling;” in fact, UE selecting synchronization signal (SS) or not for transmitting/receiving the beam reports of a time interval based on the information/indication regards to UE beamforming capability in the prior art teaches the limitation of “receive, from the UE, an indication indicating whether the UE supports different beam application times for uplink and downlink communications in a UE capability signaling” in the instant application; consequently, the cited prior art teaches the limitation of “receive, from the UE, an indication indicating whether the UE supports different beam application times for uplink and downlink communications in a UE capability signaling or another uplink signaling” as well).  
Regarding claim 30, Tsai et al. teach the method for wireless communication of a base station (paragraphs [0028] lines 1-20 & [0294] lines 1-16; Examiner’s Notes: both access network/network node 100 depicted in FIG. 1 and 300 in FIG. 3 of the prior art teaches the limitation of “base station;” in fact, the process performed by the network node in the wireless communication system in the prior art teaches the limitation of “method for wireless communication of a base station” in the instant application), comprising: 
receiving, from a user equipment (UE), a beam application time report for at least one antenna panel of the UE (paragraphs [0070] line 1- [0071] line 3, [0103] lines 1-6 & [0295] lines 1-10; Examiner’s Notes: access terminal/UE 100 depicted in FIG. 1 of the prior art teaches the limitation of “user equipment (UE);” UE antenna panel in the prior art teaches the limitation of “antenna panel of the UE;” in fact, UE transmitting a beam report for a time interval regards to the UE antenna panel to the network node, e.g., step 1710 shown in FIG. 17, in the prior art teaches the limitation of “receiving, from a user equipment (UE), a beam application time report for at least one antenna panel of the UE” in the instant application), 
wherein the beam application time report comprises a time for application of a beam for use by the at least one antenna panel (paragraphs [0069] line 1- [0071] line 3, [0103] lines 1-6 & [0295] lines 1-10; Examiner’s Notes: reporting information regards to a time interval in the prior art teaches the limitation of “a time for application;” UE antenna panel in the prior art teaches the limitation of “antenna panel;” in fact, UE transmitting the beam report including a time interval via the UE antenna panel in the prior art teaches the limitation of “the beam application time report comprises a time for application of a beam for use by the at least one antenna panel” in the instant application); 
applying a beam at an antenna array of the base station based on the beam application time report in preparation of communication with the UE (paragraph  [0071] lines 1-3; Examiner’s Notes: in a predetermined way of communication with the UE in the prior art teaches the limitation of “in preparation of communication with the UE;” in fact, operating the beam via the network node antenna array based on the beam report regards to the time interval in a predetermined way of communication with the UE in the prior art teaches the limitation of “applying a beam at an antenna array of the base station based on the beam application time report in preparation of communication with the UE” in the instant application); and 
communicating with the UE using the beam of the antenna array of the base station at least at a time based on the beam application time report (paragraphs [0072] line 1- [0074] line 3; Examiner’s Notes: network node antenna array in the prior art teaches the limitation of “antenna array of the base station;” in fact, network node receiving/transmitting the beam via network node antenna array with the UE at a time interval based on the beam report in the prior art teaches the limitation of “communicating with the UE using the beam of the antenna array of the base station at least at a time based on the beam application time report” in the instant application).  
 
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
9.	Claims 10, 11, 27, and 28 rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2022/0110109) in view of Sartori et al. (US 2017/0111094).
Regarding claim 10, Tsai et al. teach the apparatus without explicitly teaching implementing a first report based on downlink control information (DCI) based beam indication application time. 
Sartori et al. from the same or similar field of endeavor teach implementing fairness of the method, wherein the beam application time report comprises a first report based on downlink control information (DCI) based beam indication application time or a second report based on medium access control (MAC) control element (CE) (MAC-CE) based beam indication application time (paragraph [0051] lines 1-8; Examiner’s Notes: the DCI-like message including time information in the prior art teaches the limitation of “downlink control information (DCI) based beam indication application time;” in fact, transmitting the beamforming report based on the DCI-like message including time information in the prior art teaches the limitation of “wherein the beam application time report comprises a first report based on downlink control information (DCI) based beam indication application time” in the instant application; consequently, the cited art teaches the limitation of “wherein the beam application time report comprises a first report based on downlink control information (DCI) based beam indication application time or a second report based on medium access control (MAC) control element (CE) (MAC-CE) based beam indication application time” as well). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Sartori et al. in the system of Tsai et al. 
The motivation for implementing a first report based on downlink control information (DCI) based beam indication application time, is to further enhance the mechanism for providing user equipment access to millimeter wave stations through a microwave station, including receiving an indication of millimeter wave stations operating within a microwave coverage area of a microwave station, wherein in a microwave band, information associated with the millimeter wave stations is broadcasted to user equipment in the microwave coverage area, a request is sent to the millimeter wave stations to transmit configuration signals over a microwave band, an instruction is transmitted over the microwave band to the user equipment to perform proximity measurements of the configuration signals, according to the proximity measurements, a request is sent to a particular millimeter wave station to transmit beamforming signals over a millimeter wave band, an instruction is transmitted over the microwave band to the user equipment to perform beamforming measurements of the beamforming signals, and then according to the beamforming measurements, the user equipment is switched to millimeter wave operation.
Same rationale applies to claim 27.
Regarding claim 11, Tsai et al. further teach the apparatus wherein a beam application time of the first or second reports is the same or different (paragraph [0172] lines 1-8; Examiner’s Notes: performing periodic beam reports in the prior art teaches the limitation of “a beam application time of the first or second reports is different” in the instant application; consequently, the cited art teaches the limitation of “a beam application time of the first or second reports is the same or different” as well), 
wherein the beam application time report includes at least one of the first or second reports (paragraph [0172] lines 9-18; Examiner’s Notes: performing periodic beam reports, i.e., at least one report, in the prior art teaches the limitation of “wherein the beam application time report includes at least one of the first or second reports” in the instant application).  
Same rational applies to claim 28.

Allowable Subject Matter
10.	Claims 2, 3, 5, 6, 19, 20, 22, and 23 are objected to as being dependent upon a rejected base claim 1 or 18, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim(s).
Regarding claim 2, the prior art in single or in combination fails to teach "wherein the beam application time report indicates that the time for application of the beam comprises a first slot that is at least X ms or Y symbols after receipt of a joint or separate downlink/uplink beam indication from the base station,” in combination with other limitation of the claim(s).
Similar limitations are included in claim 19.
Regarding claim 3, the prior art in single or in combination fails to teach "wherein the beam application time report indicates that the time for application of the beam comprises a first slot that is at least X ms or Y symbols after an acknowledgment of a joint or separate downlink/uplink beam indication from the base station,” in combination with other limitation of the claim(s).
Similar limitations are included in claim 20.
Regarding claim 5, the prior art in single or in combination fails to teach "wherein the plurality of antenna panels have different switch latencies, wherein the beam application time report indicates beam application times based on switch latencies of the respective plurality of antenna panels,” in combination with other limitation of the claim(s).
Similar limitations are included in claim 22.
Regarding claim 6, the prior art in single or in combination fails to teach "wherein the beam application time report is based on a panel power saving status of the at least one antenna panel, wherein the at least one antenna panel is in an active state, a slight sleep state, or a deep sleep state,” in combination with other limitation of the claim(s).
Similar limitations are included in claim 23.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Etemad et al. (US 9,572,063) is cited to show the radio resource control (RRC) signaling for configuring the user equipment to obtain and report channel state information for the downlink channels so that a target user equipment experiences enhanced signal reception and reduced interference;
	Dinan et al. (US 2013/0170435) is cited to show the control plane information that comprises first label value for transmitting a first plurality of packets to the base station and second label value for transmitting a second plurality of packets to the packet network gateway.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WEI ZHAO/           Primary Examiner, Art Unit 2473